         MEMO
         Case     ENDORSED Document 684 Filed 03/23/21 Page 1 of 2
              1:18-cr-00420-ALC




                                                      3/23/21
March 23, 2021                                                              Orrick, Herrington & Sutcliffe LLP
                                                                            51 West 52nd Street
                                                                            New York, NY 10019-6142
Via ECF
                                                                            +1 212 506 5000
Honorable Andrew L. Carter, Jr.
                                                                            orrick.com
United States District Judge
Southern District of New York
United States Courthouse                                                    Ellen M. Murphy
40 Foley Square, Room 435
New York, NY 10007                                                          E emurphy@orrick.com
                                                                            D +1 212 506 3659
                                                                            F +1 212 506 5151




               Re:    United States v. Hernandez, et al. – Larry Smith
                      Docket No. 18-CR-420 (ALC)


Dear Judge Carter:


       We represent defendant Larry Smith in the above-captioned case and write to respectfully
request a temporary modification of the conditions of Mr. Smith’s release to permit him to travel
outside the geographic areas set as a condition of his release. Specifically, Mr. Smith is
requesting permission to travel to New Jersey on Sunday March 28, 2021 to take his family
shopping. Mr. Smith will return to New York in time to be in his home in compliance with his
8:00 p.m. curfew set by Pretrial Services.

        I have communicated with both the U.S. Attorney’s Office and Pretrial Services about
this application. Both AUSA Christopher Clore and Officer Mohammed Ahmed have informed
me that they have no objection to this application. Currently, Mr. Smith’s travel is limited to the
Southern District of New York, and he is required to be in his apartment every night by 8:00
p.m. Accordingly, we respectfully request the Court modify Mr. Smith’s conditions of release so
that he may travel to New Jersey for one day on Sunday, March 28, 2021. Mr. Smith and his
family intend to visit shopping malls and shopping centers in and around Paramus, New Jersey
and North Bergen, New Jersey. Mr. Smith will be available at all times via the mobile phone
that he has access to (his fiancé’s cellular phone).
         Case 1:18-cr-00420-ALC Document 684 Filed 03/23/21 Page 2 of 2

Honorable Andrew L. Carter
March 23, 2021
Page 2



      Thank you for your consideration of this application. I am available at the Court’s
convenience if Your Honor has any questions.

                                  Very truly yours,


                                  Ellen M. Murphy


cc:    AUSA Christopher Clore (via ECF)
       Gregory Morvillo, Esq. (via ECF)
       Officer Mohammed Amed (via email)

                   The application is GRANTED.
                   So Ordered.

                                                       3/23/21
